COURT OF APPEALS FOR THE
                                    FIRST DISTRICT OF TEXAS AT HOUSTON

                                          NOTICE OF ORDER ON MOTION

Cause number:               01-12-00672-CV
Style:                      Safeco Surety and C. A. Walker Construction Company
                            v J.P. Southwest Concrete, Inc.
                  *
Date motion filed :         February 14, 2013
                            Appellant’s Unopposed Motion to Carry Forward Admitted Trial Exhibits and/or
Type of motion:             Supplement Reporter’s Record
Party filing motion:        Appellant
Document to be filed:

If motion to extend time:
         Deadline to file document:
         Number of previous extensions granted:
         Length of extension sought:

Ordered that motion is:

                 Granted
                  If document is to be filed, document due:

                   The Clerk is instructed to file the document as of the date of this order
                   Absent extraordinary circumstances, the Court will not grant additional motions to extend
                    time

                 Denied

                 Dismissed (e.g., want of jurisdiction, moot)

         Appellant’s motion is GRANTED in part. The parties are directed to provide the court reporter
         with copies of the trial exhibits that the parties agree are part of the record in this appeal and to
         request that the court reporter prepare, certify, and file a supplemental reporter’s record containing
         the agreed items. See TEX. R. APP. P. 34.(d).

Judge's signature: /s/ Rebeca Huddle
                   Acting individually          Acting for the Court

                  Panel consists of ______________________________.

Date: February 15, 2013




November 7, 2008 Revision